1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     MARIEL COLON, individually and on                     Case No.: 19cv1447-MMA (JLB)
11   behalf of others,
                                                           ORDER GRANTING MOTION TO
12                                                         DISMISS CLASS ALLEGATIONS
                                        Plaintiff,         WITHOUT PREJUDICE
13   v.
                                                           [Doc. No. 9]
14   PARKER, FELLOWS AND SMITH,
     LLC,
15
16                                    Defendant.
17
18         On March 9, 2020, Plaintiff Mariel Colon (“Plaintiff”) filed a motion to dismiss the
19   class allegations in this action without prejudice pursuant to Federal Rule of Civil
20   Procedure 41(a). See Doc. No. 9. Upon due consideration, good cause appearing, the
21   Court GRANTS Plaintiff’s motion and DISMISSES Plaintiff’s class allegations without
22   prejudice. This action remains pending with respect to Plaintiff’s individual claims.
23
24         IT IS SO ORDERED.
25   Dated: March 9, 2020
26                                                    _____________________________
27                                                    HON. MICHAEL M. ANELLO
                                                      United States District Judge
28

                                                     -1-                     19cv1447-MMA (JLB)
